 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN sou S. | STRICT COURT

 

 

EASTERN D TRICT-W
PTCEV
UNITED STATES OF AMERICA, 2019 FEB 12 m2 u
Plaintiff,
v. Case No. 19-CR
MICHAEL KIDD, [18 U.S.C. §§ 641]

Defendant. 419 “CR - 2 /

 

INDICTMENT

 

THE GRAND JURY CHARGES:
1. Beginning on or about July 1, 2011, and continuing through October 1, 2018, in the
State and Eastern District of Wisconsin,
MICHAEL KIDD
knowingly stole and converted to his own use a voucher, money, and thing of value exceeding
$1,000 belonging to the Social Security Administration (“SSA”), a department or agency of the

United States.

2. The money was approximately $63,504 in SSI benefits, which defendant obtained,
with the intent to deprive the United States of the use or benefit of that money, by fraudulently

applying for and receiving benefits in the name of his brother, S.K.

All in violation of Title 18, United States Code, Section 641.

Case 2:19-cr-00027-JPS Filed 02/12/19 Page 1of2 Document 1

 
 

 

FORFEITURE NOTICE
Upon conviction of the offense in violation of Title 18, United States Code, Section 641,
set forth in this Indictment, the defendant shall forfeit to the United States of America, pursuant
to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code, Section
2461(c), any property, real or personal, which constitutes or is derived from proceeds traceable
to the offense. The property to be forfeited includes, but is not limited to, a sum of money equal

to the proceeds derived from the offense.

A TRUE BILL:

c Dated: dof a~ly

 

MATTHEW DU. KRURGER
United States Attorney

2
Case 2:19-cr-00027-JPS Filed 02/12/19 Page 2 of 2 Document 1
